STERNBERG, Judge,
dissenting.
I respectfully dissent.
I believe it is neither equitable under the facts, nor necessary under the law to allow the workmen’s compensation insurer to benefit from Social Security cost of living increases in benefits. The statute, § 8-51-101(l)(c), C.R.S.1973, provides that if Social Security benefits decrease the credit against the compensation award also decreases; however, the statute is silent as to what happens when Social Security benefits rise. Workers’ compensation benefits are set at a fixed sum as of the date of the accident. To allow a Social Security credit taken by the insurer to rise as cost of living increases in those benefits are awarded would lead to a steady erosion of the disability benefits. There is no good reason why the insurer should benefit from Social Security costs of living increases. If the General Assembly had intended that result, they could have so provided. They did not do so in the statute, and we err in writing such a provision into the statute.
Based upon this rationale, and the well reasoned dissenting opinion of Judge Kelly in Dailey v. Industrial Commission, Colo. App., 651 P.2d 1223 (1982), I would reverse the order of the Industrial Commission, and would decline to follow the majority opinion in Dailey.